United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-4009
                                     ___________

Edward Darrough,                          *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
International Paper Company,              *
                                          * [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                           Submitted: August 4, 1998
                               Filed: August 11, 1998
                                   ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      Edward Darrough appeals from the district court&s1 adverse grant of summary
judgment in his employment discrimination action. We have carefully reviewed the
record and the parties& briefs, and conclude that the district court did not err.
Accordingly, we affirm the judgment of the district court for the reasons set forth in its
opinion. See 8th Cir. R. 47B.




      1
        The Honorable Stephen M. Reasoner, Chief Judge, United States District Court
for the Eastern district of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-